UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4273


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CURTIS MARTIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cr-00312-RDB-1)


Submitted:   October 31, 2014              Decided:   December 3, 2014


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart O. Simms, BROWN, GOLDSTEIN & LEVY, LLP, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Jefferson M. Gray, Assistant United States Attorney,
Woodrow D. Pengelley, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis    Martin          appeals       the    district      court’s    judgment

revoking his supervised release and sentencing him to eighteen

months in prison and eighteen months of supervised release.                                   On

appeal,     he    contends           that     the     district         court    abused       its

discretion       finding    that         he   violated          the    conditions      of    his

supervised release and by revoking his supervised release.                                     We

affirm.

            We     review        a       district         court’s      judgment     revoking

supervised release and imposing a term of imprisonment for abuse

of   discretion,      United         States     v.     Copley,        978   F.2d    829,     831

(4th Cir.    1992),    and       its        findings      of    fact    for    clear    error,

United States v. Burton, No. 14-4152, 2014 WL 5316326, at *1

(4th Cir. Oct. 20, 2014); see also United States v. White, 620

F.3d 401, 410 (4th Cir. 2010).                      To revoke supervised release, a

district court need only find a violation of a condition of

supervised       release    by       a   preponderance           of   the   evidence.          18

U.S.C. § 3583(e)(3) (2012).                   This standard “simply requires the

trier of fact to believe that the existence of a fact is more

probable than its nonexistence.”                     United States v. Manigan, 592

F.3d 621, 631 (4th Cir. 2010) (citation and internal quotations

marks   omitted).          We        will     affirm       a    sentence      imposed       after

revocation of supervised release if it is within the statutory

range and not plainly unreasonable.                            United States v. Crudup,

                                                2
461 F.3d 433, 439-40 (4th Cir. 2006).                     We presume a sentence

within the Chapter Seven range is reasonable.                      United States v.

Webb, 738 F.3d 638, 642 (4th Cir. 2013).

            We    have    reviewed      the    record    and    conclude      that    the

evidence    was   sufficient      for    the    district       court    to   find    that

Martin violated the conditions of his supervised release by a

preponderance of the evidence, and that the district court did

not   err   or    abuse   its    discretion      in     revoking       his   supervised

release.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral   argument      because     the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                          3